314 F.2d 268
114 U.S.App.D.C. 263
Roland A. GUDGER, Appellant,v.UNITED STATES of America, Appellee.
No. 17069.
United States Court of Appeals District of Columbia Circuit.
Argued Oct. 30, 1962.Decided Jan. 17, 1963.

Mr. Bernard Margolius, Washington, D.C.  (appointed by the District Court to represent appellant on appeal) for appellant.
Mr. John E. Hogan, Asst. U.S. Atty., with whom Messrs. David C. Acheson, U.S. Atty., Joel D. Blackwell, Asst. U.S. Atty., and Nathan J. Paulson, Asst. U.S. Atty., at the time the brief was filed, were on the brief, for appellee.  Messrs. Frank Q. Nebeker and Daniel A. Rezneck, Asst. U.S. Attys., also entered appearances for appellee.
Before EDGERTON, FAHY and DANAHER, Circuit Judges.
PER CURIAM.


1
Appellant was convicted in the District Court of violation of the federal narcotic law.1  The principal testimony against him was that of an undercover agent who arranged with another person for the purchase of narcotics and supplied the money therefor.  During his summation to the jury defense counsel argued that the jury should not believe the undercover agent.  Thereafter in the course of charging the jury the court admonished counsel for impugning the character of the agent.  While some of counsel's references probably justified the court in intervening, the intervention which occurred was in terms which might well have led the jury to understand that the court considered counsel's entire argument on credibility unjustified and improper, thus in effect removing this issue from the province of the jury, to which counsel for the accused duly objected.  For this reason we reverse.  See Billeci v. United States, 87 U.S.App.D.C. 274, 184 F.2d 394, 24 A.L.R.2d 881 (1950).


2
A further contention is made with respect to a matter which is unlikely to recur in the event of a new trial, for which reason we do not pass upon it.


3
Reversed.



1
 See 4705(a) and 4704(a) of Title 26 U.S.C. and 174, Title 21 U.S.C